Citation Nr: 0620818	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 40 
percent for post-gastrectomy syndrome with paraesophageal 
hiatal hernia.  

3.  Entitlement a compensable rating for post-operative 
residuals of a ventral hernia repair.  

4.  Entitlement to a compensable rating for anxiety neurosis.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Naomi Farve, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims seeking entitlement to service connection 
for post-traumatic stress disorder, increased ratings for his 
post-gastrectomy syndrome with anxiety neurosis, and for 
post-operative residuals of a hernia repair.  Additionally, a 
claim for a total disability rating based on individual 
unemployability was also denied.  

In his May 2004 VA Form 9, the veteran requested a hearing 
before a Veterans Law Judge at the RO.  Such a hearing was 
scheduled for November 2004, and the veteran was so notified 
in October 2004.  However, he failed to report at his 
scheduled time and thus far has not offered an explanation 
for his absence.  Accordingly, the Board will adjudicate the 
veteran's appeal as if the hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d) (2005).  

The issue of entitlement to a separate rating for anxiety 
reaction is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The issue of entitlement to 
total disability rating based on individual unemployability 
is deferred pending development on another issue perfected 
for appeal.




FINDINGS OF FACT

1.  The veteran has not presented credible supporting 
evidence of an in-service stressor.  

2.  The veteran's post-gastrectomy syndrome results in 
moderate disability, characterized by some nausea and 
epigastric pain, but no anemia or weight loss.  

3.  The veteran does not currently have a ventral hernia, and 
does not require the use of a supporting belt.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in, or 
aggravated by, service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2005).  

2.  The criteria for the award of a disability rating in 
excess of 40 percent for post-gastrectomy syndrome with 
paraesophageal hiatal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7308 
(2005).  

3.  The criteria for the award of a compensable rating for 
the veteran's residuals of a ventral hernia repair have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, 
Diagnostic Code 7339 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to VA benefits via 
May 2002 and August 2002 letters, an October 2002 rating 
decision and the statement of the case (SOC).  In addition, 
the RO letters, and the SOC provided the veteran with 
specific information relevant to the VA's duty to notify. 
 Thus, no further notices are required.  See Quartuccio, 
supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied regarding the issues addressed in this decision.  
See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.    By the informational 
letters, the rating decisions and the SOC, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claims discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

As previously indicated, in Pelegrini, supra, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this respect, the May 2002 RO letter properly 
notified the appellant of the evidence required to 
substantiate his claims for VA benefits.  In addition, the 
reasons and bases of the October 2002 rating decision, and 
the SOC specifically explained to the appellant what the 
evidence must show in order to establish entitlement to the 
benefits claimed.  Furthermore, although it is unclear from 
the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim, the Board finds that he has been notified of the 
need to provide such evidence.  See 38 C.F.R. §  3.159(b)(1) 
(2005).  The AOJ's May 2002 and August 2002 letters informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the SOC contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
ratings, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

I.  Service connection - Post-traumatic stress disorder

The veteran seeks service connection for post-traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303, 3.304.  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).  The evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a post-traumatic stress disorder diagnosis 
will vary depending upon whether the veteran engaged in 
"combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2005); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999).  If the VA determines the veteran engaged 
in combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or written statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required - provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. 
App. at 98.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also, Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors").  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  

In the present case, the veteran's service personnel records 
are negative for any indications of combat participation, and 
his DD Form 214 is negative for the award of the Combat 
Infantryman's Badge, Purple Heart medal, or similar combat 
awards.  Therefore, because the Board finds the veteran's 
record does not reflect combat participation, corroborative 
evidence must be presented of his claimed in-service 
stressors.  

In the present case, the veteran has not indicated any 
specific stressor events.  Review of his VA medical treatment 
records indicates he has claimed to have been a "Vietnam 
combat veteran" on several occasions, but his DD Form 214 is 
negative for any foreign service.  Additionally, his service 
personnel records reflect only military service in Texas and 
Massachusetts, with no indication of service abroad, to 
include Vietnam.  While the veteran has been diagnosed with 
post-traumatic stress disorder by at least one VA physician, 
this diagnosis appears to be based on his unverified combat 
exposure in Vietnam.  

After considering the evidence of record, the Board is unable 
to conclude the veteran has a verified or verifiable 
stressor.  The veteran never returned the VA post-traumatic 
stress disorder questionnaire sent to him by the RO, and has 
not directly indicated his participation in any stressor 
events.  Additionally, service in Vietnam has not been 
verified by the record.  In the absence of any verified or 
verifiable stressor, the veteran's claim for service 
connection for post-traumatic stress disorder must be denied.  

The veteran has himself suggested he has post-traumatic 
stress disorder as a result of an in-service stressor event; 
however, as a layperson, his statements regarding medical 
etiology, causation, and diagnosis are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against a grant 
of service connection for post-traumatic stress disorder, as 
the veteran has not alleged any verifiable in-service 
stressor events.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).   

II. Increased rating - Post-gastrectomy syndrome

The veteran seeks a disability rating in excess of 40 percent 
for his post-gastrectomy syndrome with paraesophageal hiatal 
hernia.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

The veteran's post-gastrectomy syndrome are currently rated 
under Diagnostic Code 7308.  Under this Code, moderate 
disability characterized by less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
disturbances after meals, but with diarrhea and weight loss 
warrants a 40 percent rating.  Severe disability associated 
with nausea, sweating, circulatory disturbances after meals, 
diarrhea, hypoglycemic symptoms and weight loss with 
malnutrition and anemia warrant a 60 percent rating.  A 60 
percent rating represents the maximum schedular rating for 
this Code.  38 C.F.R. § 4.114, Diagnostic Code 7308 (2005).  

A VA gastrointestinal examination was afforded the veteran in 
October 2000.  He noted a recent history of hiatal hernia 
repair, with fundoplication and adhesion lysis of the abdomen 
in July 2000.  He stated he was able to swallow both solids 
and liquids, but food seemed to "go down slow".  He denied 
gastroesophageal reflux, but did report some regurgitation of 
food.  He denied hematemesis, melena, nausea, or vomiting.  
Objectively, the veteran's general state of health was within 
normal limits, without evidence of weight loss or anemia.  

The veteran has also received VA outpatient treatment on a 
regular basis since the initiation of this appeal.  Records 
of this treatment reflect occasional episodes of epigastric 
pain, nausea, and heart burn.  He has been continued on 
medication for these symptoms.  A sigmoidoscopy was performed 
in February 2002 which was negative for any indications of 
cancer.  

The veteran was next afforded a VA gastrointestinal 
examination in September 2002.  He reported continuing 
symptoms of heartburn and reflux.  He stated he is able to 
swallow food, but feels it "sticks" in his lower esophagus.  
He denied any history of hematemesis or melena.  He reported 
occasional nausea and vomiting, but denied any recent weight 
loss.  On objective examination he was of fair build, with no 
signs of anemia.  He had a large but well-healed surgical 
scar across his abdomen.  Prior tests included a November 
2001 upper gastrointestinal series which revealed no current 
obstruction or hiatal hernia, and a December 2001 barium 
enema which was unremarkable.  Overall, the general 
impression was of a history of peptic ulcer disease fairly 
well controlled with medication.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
an increased rating, in excess of 40 percent, for post-
gastrectomy syndrome.  The veteran does not display severe 
impairment resulting from this disability.  While he has 
reported some nausea after eating, he does not have sweating 
or circulatory disturbances following meals.  He also has not 
reported diarrhea or hypoglycemic symptoms.  Finally, 
according to both the October 2000 and September 2002 
examination reports, the veteran does not have weight loss, 
anemia, or malnutrition resulting from his post-gastrectomy 
syndrome.  Based on these findings, the Board concludes a 
disability rating in excess of 40 percent is not warranted 
for the veteran's post-gastrectomy syndrome.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post-gastrectomy syndrome has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  While the veteran underwent abdominal surgery 
in July 2000, he was awarded a temporary total rating for 
three months thereafter, and has not required hospitalization 
since that time.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 40 percent for the veteran's 
post-gastrectomy syndrome with paraesophageal hiatal hernia.  
As a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Compensable rating - Ventral hernia repair

The veteran seeks a compensable rating for his residuals of 
ventral hernia repair.  This disability is currently rated 
under Diagnostic Code 7339, for post-operative residuals of 
ventral hernias.  Code 7339 provides a zero percent rating 
when postoperative wounds are healed, cause no current 
disability, and a supporting belt is not indicated.  A 20 
percent rating is warranted for a small hernia which is not 
well supported by a supporting belt under ordinary 
conditions, or when there are healed ventral hernias or post-
operative wounds with weakening of the abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
warranted when there is a large hernia that is not well 
supported under ordinary conditions.  38 C.F.R. § 4.114, 
Diagnostic Code 7339 (2006).  

The veteran was afforded an October 2000 VA gastrointestinal 
examination, at which time his July 2000 hernia repair 
surgery was noted.  No post-operative complications were 
observed, and the veteran's overall health was described as 
normal.  No current hernia was diagnosed, and he was not 
noted to require a supporting belt or other device.  

Another VA gastrointestinal examination was afforded the 
veteran in September 2002.  Recent tests confirmed that a 
hernia was not currently present, and the veteran did not 
claim as such.  He was well-built, and his general state of 
nutrition was fair, with no evidence of anemia or weight 
loss.  His surgical scar of the abdomen was well-healed.  The 
veteran did not use a support belt or other device, and no 
weakening of the abdominal wall was noted.  

The veteran has also received VA outpatient treatment during 
the pendency of this appeal.  However, these records are 
negative for either a diagnosis of a current ventral or 
hiatal hernia, and do not indicate need for a belt, truss, or 
other support device.  

Based on its review of the totality of the record, the Board 
finds the preponderance of the evidence to be against a 
compensable rating for his residuals of a ventral hernia 
repair.  Neither the October 2000 nor September 2002 VA 
examination reports note the presence of a current hernia, or 
the need for a support belt or other device.  Also, no 
examiner has indicated any weakening of the veteran's 
abdominal wall.  Overall, the veteran has no current symptoms 
of a ventral hernia, and no residuals of his ventral hernia 
repair have been noted in the record.  Thus, the 
preponderance of the evidence is against a compensable rating 
for the veteran's residuals of a ventral hernia repair.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2005).  In 
the present case, the veteran has a surgical scar of the 
abdomen resulting from his prior hernia repair surgeries.  
However, the examination reports of record have not described 
his scars as poorly nourished, with ulceration or limitation 
of function present.  An August 2000 clinical notation 
indicated the veteran's scar was healing well following his 
July 2000 surgery, and it was described as well-healed on VA 
examination in September 2002.  Overall, no specific 
impairment has been directly attributed by a medical examiner 
to the veteran's abdominal scar.  Accordingly, the 
preponderance of the evidence is against a separate 
disability rating at this time for the veteran's surgical 
scar of the abdomen.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's hernia repair is not shown by the 
evidence to present marked interference with employment in 
and of themselves.  While the veteran underwent abdominal 
surgery in July 2000, he was awarded a temporary total rating 
for three months thereafter, and has not required 
hospitalization since that time.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's residuals of a ventral 
hernia repair.  As a preponderance of the evidence is against 
the award of a compensable rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).




ORDER

Service connection for post-traumatic stress disorder is 
denied.  

A disability rating in excess of 40 percent for post-
gastrectomy syndrome is denied.  

A compensable rating for residuals of a ventral hernia repair 
is denied.  


REMAND

Review of the file reveals that in a December 1971 decision, 
the Board granted the veteran service connection for a 
psychiatric disability diagnosed as anxiety neurosis.  
However, the RO declined to grant the veteran a separate 
rating for this disability, and in a February 1972 rating 
decision, modified his prior grant of service connection for 
a duodenal ulcer to include "with anxiety neurosis."  In 
subsequent rating decisions, this grant was changed to post-
gastrectomy syndrome, and any reference to anxiety neurosis 
was dropped.  

Nevertheless, the veteran has in fact been awarded service 
connection for anxiety neurosis, and entitlement to an 
increased rating for this disability is before the Board as 
part of his increased rating claim for a gastrointestinal 
disability.  However, because his anxiety neurosis results in 
symptomatology distinct and separate from his post-
gastrectomy syndrome, a separate rating is warranted.  See 
Esteban, supra.  Review of the record indicates the veteran 
has not been afforded a recent VA psychiatric examination for 
ratings purposes, and therefore remand of this issue is 
required.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
That duty to assist includes providing a medical examination 
and/or obtaining a medical opinion statement when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

The veteran has also perfected an appeal of the denial of a 
total disability rating based on individual unemployability.  
However, because this issue is inextricably intertwined with 
other issues being remanded by the Board, it will be held in 
abeyance until those other issues are resolved.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, this issue is REMANDED for the following action:

1.  The AMC/RO should scheduled the 
veteran for a psychiatric examination to 
identify the current level of impairment 
resulting from his service-connected 
anxiety neurosis.  The claims folder, to 
include a copy of this remand, must be 
made available to the examiner for 
review before the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  Since 
the examination is to be conducted for 
compensation rather than for treatment 
purposes, the medical specialist should 
be advised to address the functional 
impairment of the appellant's service-
connected anxiety neurosis, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2005).  In 
evaluating the veteran, the examiner 
should consider, if possible, only that 
degree of disability attributable to his 
anxiety neurosis, and no other 
nonservice-connected psychiatric 
disability.  The medical specialist must 
address the degree of severity and 
medical findings that specifically 
correspond to the rating criteria under 
38 C.F.R. § 4.130, Diagnostic Code 9400 
(2005).  The examiner should also 
utilize the diagnostic criteria set 
forth in DSM- IV and assign a Global 
Assessment of Functioning (GAF) score 
consistent with DSM-IV.  An explanation 
of the GAF score assigned, and the 
rationale for all opinions expressed by 
the examiner should be clearly 
explained.  The examiner should also 
render an opinion whether the service-
connected disability alone, or in 
conjunction with other service-connected 
disabilities, prevents employment.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

2.  Following this examination, the 
AMC/RO should review the claims file to 
determine if any other development is 
required.  Thereafter, the AMC/RO should 
again consider the veteran's pending 
claims in light of any additional 
evidence added to the record.  The 
veteran's pending total disability 
rating based on individual 
unemployability claim should be 
reconsidered only after his increased 
rating claim for anxiety neurosis is 
readjudicated.  To this end, the AMC/RO 
should determine whether a separate 
rating should be assigned for the 
anxiety neurosis previously granted in 
1972.  If the benefits sought on appeal 
remain denied, the appellant and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


